TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-13-00093-CV



                                   In re Elizabeth A. Wong



                   ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                           MEMORANDUM OPINION


               Relator Elizabeth A. Wong’s petition for writ of mandamus is denied, and

Real Party in Interest Caliburn Capital I, LLC’s motion to consolidate is dismissed. See Tex. R.

App. P. 52.8(a).




                                            __________________________________________

                                            Jeff Rose, Justice

Before Justices Puryear, Pemberton and Rose

Filed: March 8, 2013